DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-7, and 16-28) in the reply filed on 12/16/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, and 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8, 841, 701. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, and 16-28 of the present Application are anticipated by claims 1-20 of U.S. Patent No. 8, 841, 701.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, and 16-27 are rejected under pre-AIA  35 U.S.C. 102(a)/(b) as being anticipated by Okano (US 2009/0026505).
Regarding claim 1, Okano discloses claims a device comprising: a semiconductor fin structure (Fig.1, numeral 3) disposed on a substrate (2), wherein the semiconductor fin structure  (3) has a first sidewall surface and an opposing second sidewall surface and a top surface extending from the first sidewall surface to the second sidewall surface; a semiconductor structure (9) of a first semiconductor material ([0026]) disposed over the top surface of the fin structure (3), wherein the semiconductor structure has (9) a multi-facet outermost surface (9a), (9b), wherein the semiconductor fin structure (3) extends into the semiconductor structure (3) such that the semiconductor structure (9) physically contacts the top surface and the first sidewall surface of the semiconductor fin structure (3); a gate dielectric layer (6) disposed directly on the multi-facet outermost surface of the semiconductor structure (9); and a gate electrode layer (7) disposed on the gate dielectric layer (6) (Fig. 4F).
Regarding claim 2, Okano discloses wherein the top surface of the semiconductor fin (Fig.1, numeral 3) has a (100) crystallographic orientation, and wherein the multi-facet outermost surface (Fig.1, numeral 9) includes at least one facet having (111) crystallographic orientation ([0027]).  
Regarding claim 3, Okano discloses wherein the semiconductor fin (3) is formed of a different material than the semiconductor structure (9) ([0017]; [0026]).  
Regarding claim 4, Okano discloses wherein the semiconductor fin (3) includes silicon ([0017]) and the semiconductor structure (9) includes germanium ([0026]).  
Regarding claim 5, Okano discloses a source/drain feature interfacing with the semiconductor fin structure ([0018]).  
Regarding claim 6, Okano discloses wherein the multi-facet outermost surface (9) includes a first facet (9a, left), a second facet (9b, left), a third facet  (9a, right) and a fourth facet (9b, right), and wherein the first facet (9a, left) interfaces with the second facets (9b, left), the second facet (9b, left) interfaces with third facet (9a, right) and the third facet (9a, right) interfaces with fourth facet (9b, right) (Fig.2).  
Regarding claim 7, Okano discloses wherein the first, second, third and fourth facets each have a (111) crystallographic orientation ([0027]).
Regarding claim 16, Okano discloses a device comprising: a dielectric isolation structure (Fig.1, numeral 5) disposed on a substrate (2); a fin structure (3) disposed on the substrate (2) and extending through the dielectric isolation structure (5); a semiconductor structure (9) of a first semiconductor material ([0026]) surrounding and interfacing with an upper portion of the fin structure (3) such that the upper portion of the fin structure (3) is embedded within the semiconductor structure (9), wherein the 
Regarding claim 17, Okano discloses wherein the semiconductor structure (9) interfaces with a top surface of the dielectric isolation structure (5) that faces away from the substrate (2).  
Regarding claim 18, Okano discloses wherein the gate dielectric layer (6) includes a high-k dielectric material and the gate electrode layer includes a metal material ([0020]).  
Regarding claim 19, Okano discloses wherein the dielectric isolation structure (5) has a top surface facing away from the substrate (2), and 3U.S. App. No.: 17/063,459Attorney Docket No.: P20110432US04 / 24061.2987US05 wResponse to Office Action dated Oct. 25, 2021wwherein the gate dielectric layer (6) and the gate electrode layer (7) physically contact the top surface of the dielectric isolation structure (5) (Fig.9).  
Regarding claim 20, Okano discloses wherein the device is part of an n-type transistor ([0014]).  
Regarding claim 21, Okano discloses  a device comprising: a fin structure (Fig.1, numeral 3)  disposed on a substrate (2), the fin structure (3) having a top surface facing away from the substrate (2); a semiconductor structure (9) of a first semiconductor material ([0026]) disposed directly on the top surface of the fin structure (3), wherein the semiconductor structure  (9) has a multi- facet outermost surface (9a), (9b); a gate dielectric layer  (6) disposed directly on the multi-facet outermost surface of the semiconductor structure (9) ([0016]); a gate electrode layer (7) disposed on the gate 
Regarding claim 22, Okano discloses wherein the fin structure (3) has a first sidewall surface and an opposing second sidewall surface and the top surface of the fin structure  (3) extends from the first sidewall surface to the second sidewall surface, and wherein the first semiconductor material (9) is disposed directly on the first sidewall surface and the second sidewall surface of the fin structure (3) (Fig.1).  
Regarding claim 23, Okano discloses wherein the multi-facet outermost surface (9b, left), (9b, right ) of the semiconductor structure (9) includes an apex (Fig.2) disposed above the top surface of the fin structure (3).  
Regarding claim 24, Okano discloses wherein the apex is defined by an intersection point formed by a first facet (9b, left) of the multi-facet outermost surface of the semiconductor structure intersecting a second facet  (9b, right )of the multi-facet outermost surface of the semiconductor structure (9) (Fig.2).  
Regarding claim 25, Okano discloses wherein the first and second facets have the same crystallographic orientation (Fig.2; [0027]).  
Regarding claim 26, Okano discloses wherein the multi-facet outermost surface of the semiconductor structure further include a third facet (9a, left) intersecting with the first facet (9b, left) and fourth facet intersecting (9s, right) with the second facet (9b, right).  
Regarding claim 27, Okano discloses wherein the fin structure (3) includes silicon ([0017]), and wherein the first semiconductor material (9) include germanium ([0026]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okano as applied to claim 21 above, and further in view of Zhu (US 2010/0224938).
Regarding claim 28, Okano does not disclose wherein the gate dielectric layer includes a first layer formed of a first material and a second layer formed a second material that is different than the first material.
Zhu however discloses that wherein the gate dielectric layer includes a first layer (Fig.1, numeral 50L) formed of a first material ([0037]) and a second layer (52L) formed a second material that is different than the first material ([0038]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Okano with Zhu to have the gate dielectric layer that includes a first layer formed of a first material and a second layer formed a second material that is different than the first material for the purpose of threshold voltage adjustment of the device (Zhu, [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891